Undercofler, Presiding Justice.
We granted this interlocutory appeal to consider the question whether DeKalb County is entitled to a jury trial in a zoning case. In Guhl v. Davis, 242 Ga. 356 (1978), we held that constitutional questions are for the court and *359not a jury. The motion to dismiss is denied.
Argued September 13, 1978
Decided October 4, 1978
Rehearing denied October 24, 1978.
George P. Dillard, Gail C. Flake, for appellants.
Somers & Altenbach, John W. Gibson, Charles E. Jabaley, for appellees.

Judgment affirmed.


All the Justices concur.